Citation Nr: 0907870	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.  

2. Entitlement to a rating higher than 10 percent for 
residuals of a laceration of the right index finger with 
paresthesia.    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1990 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran also initiated an appeal with regard to the RO's 
decision to deny service connection for bilateral hearing 
loss, but he did not perfect an appeal as to this issue on 
his substantive appeal form filed in March 2006.  


FINDINGS OF FACT

1. Bilateral tinnitus was not affirmatively shown to have had 
onset during service; bilateral tinnitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.  

2. For the period covered in this appeal, the service-
connected residuals of a laceration of the right index finger 
with paresthesia are manifested by complaints of stiffness in 
the proximal interphalangeal joint, pain, and loss of 
sensation in the fingertip; clinical findings show a 
superficial right index finger scar measuring approximately 1 
1/8 inches long by 1/16 inches wide, extending from the 
proximal portion of the distal phalangeal joint to the 
proximal interphalangeal joint, with some stiffness in the 
proximal interphalangeal joint but without limitation of 
motion; the disability is productive of mild incomplete 
paralysis.




CONCLUSIONS OF LAW

1. Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2. The criteria for a rating higher than 10 percent for 
residuals of a laceration of the right index finger with 
paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, 4.124a, Diagnostic 
Codes 7805, 8615 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006.  The 
Veteran was notified of the type of evidence to substantiate 
the claim for service connection for tinnitus, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  Further, the notice included the 
type of evidence needed to substantiate the claim for a 
higher rating, namely, evidence to show that the 
service-connected right index finger disability had gotten 
worse, and the effect that worsening has on employment and 
daily life.  Additionally, the Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection, except for the effective date of the 
claims and for the degree of disability assignable); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the Veteran already has notice 
of the rating criteria as provided in the statement of the 
case in February 2006 and supplemental statement of the case 
in April 2007, a reasonable person could be expected to 
understand from the notice what the criteria were for rating 
the disability, and further notice of the exact same 
information would not aid in substantiating the claim.  For 
these reasons, the content error did not affect the essential 
fairness of the adjudication, which rebuts the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007).



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO obtained service treatment records.  The 
Veteran has not identified any additional records, to include 
VA and private reports, for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A.§ 5103A(d).  
He was afforded VA examinations in May 2005, specifically to 
evaluate the nature and etiology of the claimed tinnitus and 
the nature and severity of the right index finger disability.  
An addendum report was obtained in August 2006, in regard to 
the tinnitus claim.  The evidence in the record dated 
subsequent to the May 2005 VA examination does not indicate 
that there has been a material change in the right index 
finger disability to warrant a reexamination.  38 C.F.R. § 
3.327(a).  In April 2006, the Veteran submitted a form, 
indicating that he had no other information or evidence to 
substantiate his claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.   

Analysis

The Veteran claims that he has bilateral tinnitus as a result 
of in-service acoustic trauma while working as a security 
policeman around B-1 bombers for many years.  He asserts that 
the sponge ear plugs that he was provided were inadequate 
protection when standing near the four jet engines.  He 
indicates that he reported the "tone that was in my ear" at 
the time of his out processing, but that he was told by 
medical personnel that he was not to worry about it.  He 
maintains that it has become increasingly worse since service 
and that he also had slight hearing loss.  

In a statement in April 2006, the Veteran stated that he 
applied for disability compensation for ringing of the ears 
eight years previously, when he initially applied for VA 
benefits.    

The service treatment records are negative for any complaint, 
finding, history or diagnosis of tinnitus.  The service 
personnel records show that the Veteran served in the Air 
Force and his military occupational specialty was in law 
enforcement.  The Veteran was discharged from service in June 
1996.  

After service, on the Veteran's original application for VA 
benefits, which was received in June 1996, there is no 
reference to tinnitus or ringing in the ears.  The initial 
claim for service connection for tinnitus was received in 
January 2005.  There are no post-service treatment records 
referencing tinnitus or ringing in the ears, and the Veteran 
has not reported any such records.  On VA examinations in May 
2005, the Veteran claimed hearing loss and tinnitus from 
working security on the flight line in service.  He reported 
that after service he worked for the U.S. Postal Service and 
that he did not have any recreational noise exposure.  An 
audiological evaluation showed normal hearing in both ears.  
The diagnoses were normal hearing in both ears and tinnitus 
in both ears, etiology unknown.  The examiner commented that 
there was normal hearing with possible noise-related service-
connected tinnitus.  The examiner also found there to be no 
ear disease and commented again in regard to tinnitus, 
stating that he was unable to provide an opinion regarding 
service connection of tinnitus without resorting to 
speculation.  

As the VA examiner did not have the claims file available in 
May 2005, the file was sent to the examiner in August 2006 
for an addendum opinion.  In that report, the examiner 
indicated that there were no references to tinnitus in the 
service records and that tinnitus was a subjective complaint 
for which there was no measure.  It was recognized that the 
most common cause of tinnitus was acoustic trauma that would 
also typically result in sensorineural hearing loss, which 
the Veteran did not have.  The examiner reiterated that it 
could not be stated, without resort to speculation, that the 
tinnitus was related to service.  

On the evidence of record, tinnitus was not affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  



As for service connection based on the documentation of 
tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus 
is a condition under case law where lay observation has been 
found to be competent to establish the presence of the 
disability.  
Charles v. Principi, 16 Vet. App. 370 (2002) (On the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent).

Although the Veteran is competent to declare that he has 
tinnitus, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, that is, a 
link between s tinnitus and an injury, disease, or event of 
service origin, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  
38 C.F.R. § 3.159. 

On the question of a medical nexus or causation opinion, a VA 
examiner found that a medical nexus opinion would be 
speculative.  Under 38 C.F.R. § 3.102, service connection may 
not be based on a resort to speculation or even remote 
possibility.  In this case, there is no other medical opinion 
of record relevant to the etiology of tinnitus.  There is no 
other medical opinion of record that is probative of the 
etiology of the Veteran's tinnitus.

As for the Veteran's statement, relating tinnitus to service, 
as a lay person is not competent to offer an opinion on 
medical causation, and consequently his statements to that 
effect do not constitute favorable medical evidence to 
support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  



As the only competent evidence of a nexus is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

II. Higher Rating Claim 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of a VA 
examination in May 2005.  The Veteran has not indicated the 
existence of any records, including treatment records, 
relevant to his finger disability.  



For the period covered in this appeal, the Veteran's 
residuals of a laceration of the right index finger with 
paresthesia are assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 and § 4.124a, Diagnostic Code 
8615, for scars and median nerve incomplete paralysis.  
 
For evaluating scars, under 38 C.F.R. § 4.118, the criteria 
for a 10 percent rating are: a superficial scar, which is 
painful on examination (Diagnostic Code 7804); a superficial, 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar (Diagnostic 
Code 7803); or a scar, other than on the head, face, or neck, 
that is superficial and involves an area or areas of 144 
square inches or greater (Diagnostic Code 7802).  The next 
higher rating, 20 percent, requires a scar that is deep 
(i.e., one associated with underlying soft tissue damage) or 
that causes limited motion and involves an area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

The medical evidence does not support a higher rating under 
the criteria for rating scars.  At the time of the May 2005 
VA examination, the Veteran's right index finger scar was 
approximately 1 1/8 inches long by 1/16 inches wide, 
extending from the proximal portion of the distal phalangeal 
joint to the proximal interphalangeal joint.  There was no 
pain on palpation, and no adherence or loss of function of 
the joint.  The scar was superficial and stable.  It was not 
elevated or depressed, and there was no limitation of motion 
produced by the scar.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars 
are rated on limitation of function of the affected part.  
Unfavorable or favorable ankylosis of either index finger 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  A note indicates that consideration should be 
given to whether evaluation as amputation is warranted.  
Amputation of either index finger through the middle phalanx 
or at a distal joint warrants a 10 percent rating, and 
amputation of either index finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  

As noted previously, the May 2005 VA examination findings did 
not show any limitation of motion in relation to the scar, 
despite there being some stiffness in the proximal 
interphalangeal joint, evidently from soft tissue swelling.  
Even if the stiffness approximated the criteria for favorable 
ankylosis, a higher rating under the limitation-of-motion, 
particularly Diagnostic Code 5225, would not be warranted.  
Further, with a diagnosis of scar without full function loss, 
the Veteran's disability picture is not equivalent to 
amputation of the index finger at the proximal 
interphalangeal joint or proximal thereto, for a higher 
rating under Diagnostic Code 5153.  

Considering all the criteria for evaluating peripheral nerve 
impairment, it is appropriate to rate the Veteran's 
laceration residuals under the Diagnostic Codes relating to 
median nerve disability under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8515.  Under Diagnostic Code 8615, for peripheral nerve 
injury of the median nerve (dominant extremity), a 10 percent 
rating is assigned for mild incomplete paralysis.  The next 
higher rating, 30 percent, requires moderate incomplete 
paralysis.    

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The VA examiner in May 2005 stated that the Veteran's main 
complaint was numbness in areas distal to the site of the 
injury (i.e., loss of sensation in his fingertip) due to 
nerve damage as he had not recovered sensation in this area 
for many years.  Thus, with the nerve involvement shown to be 
sensory, an evaluation equivalent to mild incomplete 
paralysis is most appropriate.  A rating for a moderate 
degree of incomplete paralysis is not in order.  To that end, 
there are no records of complaint or treatment in relation to 
the right index finger during the pendency of this appeal. 

 Additionally, the Veteran has reported few symptoms of his 
disability, other than his finger was stiff and hard to bend 
from time to time and it was painful at times, and he has not 
alleged any specific functional impairment in regard to his 
index finger.  It is also important to recognize that the 
nerve injuries evaluated under Diagnostic Code 8615 involve 
the median nerve, which contemplates impairment affecting the 
hand, wrist, and three fingers (thumb, index, and middle).  
In the Veteran's case, the examiner indicated that one or 
more cutaneous nerve branches in the index finger were 
possibly severed in service, thus limiting the extent of his 
nerve injury to a part of one finger.  For rating purposes, 
while his injury is most closely analogous to median nerve 
injury, the criteria under Diagnostic Code 8615 contemplate 
impairment that is greater in scope than is reflected by the 
Veteran's index finger disability.  For the foregoing 
reasons, it is the Board's judgment that a rating of 10 
percent and no higher, reflecting a mild nerve injury, is 
appropriate.  

In sum, for the period covered in this appeal, the Veteran's 
right index finger disability does not approximate the 
criteria for a higher rating under any of the applicable 
Diagnostic Codes.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral tinnitus is denied.  

A rating higher than 10 percent for residuals of a laceration 
of the right index finger is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


